Barbara Tangwall, individually, and

Barry Donnellan in his individual capacity as RECEIVED

Co-Trustee of the Toni I Trust and

Co-Trustee of the Halibut Trust MAY 34 2019

PO Box 140118, Salcha, Alaska 99714." Cler

907-888-7087 U.S. District Court
alrbanks AK

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

GEORGE E. BUSCHER and
LOIS L. BUSCHER,

Plaintiffs,
Case No.
V.

 

BARBARA TANGWALL,

DONALD TANGWALL, and other
occupants of any portion of 11925/11901
Flyway Court, Salcha, AK,

Defendants and
Third Party Plaintiffs,

Vv.

YUKON TITLE COMPANY, INC.,
an Alaska corporation,

Third Party Defendant.

 

ANSWER, COUNTERCLAIM, AND THIRD PARTY COMPLAINT

 

Buscher et al. v. Tangwall et al. v. Yukon Title Company, Inc.
Answer, Counterclaim, Third Party Complaint
Page 1

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 1 of 6
Barbara Tangwall, individually, and Barry Donnellan in his individual

capacity as Co-Trustee of the Toni 1 Trust and in his individual capacity as Co-

Trustee of the Halibut Trust alleges as follows:

Answer and Counterclaim

Allegation: Plaintiffs seek possession of the following real property, herein
referred to as “the premises:”

House and adjacent lot, 11925 Flyway Court (house) and 11901 Flyway
Court (adjacent lot), Salcha, Alaska.

Answer: Admitted.

Allegation: Plaintiffs are individuals and own the premises.
Answer: Admitted that plaintiffs are individuals. Denied that they own the

premises.

Allegation: Defendants took possession of the premises pursuant to: Deed
of Trust dated 9/20/10 which was foreclosed for non-payment of underlying
Note at Foreclosure sale dated 4/2/19: see Trustee’s Deed recorded as 2019-
004105-0, attached.

Answer: Denied.

Allegation: Defendants failed to pay rent when due, or failed to comply
with requirements of the rental agreement or requirements of law, and a
Notice describing the problem has been served on defendants. A copy of the
notice is attached to the complaint.

Answer: Denied.

 

Buscher et al. v. Tangwall et al. v. Yukon Title Company, Inc.
Answer, Counterclaim, Third Party Complaint

Page 2

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 2 of 6
Allegation: Defendants failed to pay the past due rent specified in the notice
or cure the condition specified in the notice within the time provided by the
Notice.

Answer: Denied.

Allegation: Defendants remain in possession of the premises.

Answer: Adinitted.

Allegation: Defendants owe plaintiffs for: Other damages in an amount to
be proved in court, not to exceed $. (specify other amount).
Type or nature of other damages: holdover possession following
foreclosure.

Answer: Denied.

All allegations in the complaint not specifically admitted or denied above are

hereby denied.

Affirmative defenses:

(a) Answering defendants sought to pay the entire amount supposedly
secured by the deed of trust. Plaintiffs without justification enlarged
the amount supposedly owing by about $12,300. Answering
defendants refused to pay the overcharge. Meanwhile, plaintiffs
foreclosed on the illegal deed of trust.

(b) Third party defendant Yukon Title Company, Inc. ("YTC"), as trustee
of the deed of trust, is obligated by law to adjudicate the amount

owing. Instead of satisfying its position as trustee under the illegal

 

Buscher et al. v. Tangwall et al. v. Yukon Title Company, Inc.
Answer, Counterclaim, Third Party Complaint

Page 3

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 3 of 6
10.

deed of trust, YTC purported to foreclose on the illegal deed of trust
for the amount stated by plaintiffs.

The deed of trust of concern is void ab initio for failure to comply with

AS 06.60.010.

Wherefore, Barbara Tangwall, individually, and Barry Donnellan in his individual

capacity as Co-Trustee of the Toni | Trust and in his individual capacity as Co-

Trustee of the Halibut Trust demand judgment against George E. Buscher and Lois

L. Buscher, husband and wife, jointly and severally, as follows:

(a)
(b)

(c)
(d)

Judgment declaring the deed of trust of concern herein to be void ab initio.
Judgment declaring the Trustee’s Deed of concern herein to be void ab
initio. .

Costs incurred in this action;

Such other damages as may be proven at trial.

Third Party Complaint
This third party complaint is brought by Barbara Tangwall, individually, and
Barry Donnellan in his individual capacity as Co-Trustee of the Toni 1 Trust

and in his individual capacity as Co-Trustee of the Halibut Trust.

This third party complaint is brought against Yukon Title Company, Inc.
("YTC"), an Alaska corporation.

Buscher et al. v. Tangwall et al. v. Yukon Title Company, Inc.
Answer, Counterclaim, Third Party Complaint

Page 4

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 4 of 6
In 2010 plaintiffs George E. Buscher and Lois L. Buscher, husband and wife,
sold and conveyed to Margaret Antonia Bertran ("Bertran") the real

properties ("Property") described as follows:

Lots 5 and 6, Block 2 of HOBSON HILL SUBDIVISION,
according to the plat filed April 10, 1986 as Plat No. 86-43;
Records of the Fairbanks, Fourth Judicial, State of Alaska.

Bertran paid the sum of $1,032.00 to YTC as title insurance when she
purchased the Property. A copy of Bertran’s "Owner’s Policy" dated
September 24, 2010 as provided by YTC is attached as Exhibit 1.

Bertran conveyed the Property to the Toni 1 Trust and the Halibut Trust
pursuant to the Owner’s Policy. See Definition of Terms at

Paragraph (d)(i)(D)(4).

The security interest in the Property so purchased is void in that George E.
Buscher and Lois L. Buscher failed to comply with the requirements of

AS 06.60.010.

YTC failed to address the security interest to the Property when George E.

Buscher and Lois L. Buscher sought to foreclose on the deed of trust.

YTC is obligated to third party plaintiffs on the Owner’s Policy in the
amount of $250,000.00.

The conduct of YTC is so outrageous as to entitle third party plaintiffs to
punitive and exemplary damages equal to ten times actual damages proven at

trial.

 

Buscher et al. v. Tangwall et al. v. Yuk6n Title Company, Inc,
Answer, Counterclaim, Third Party Complaint

Page 5

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 5 of 6
Wherefore, Barbara Tangwall, individually, and Barry Donnellan in his individual

capacity as Co-Trustee of the Toni 1 Trust and in his individual capacity as Co-

Trustee of the Halibut Trust demand judgment against Yukon Title Company, Inc.,

on the Owner’s Policy as follows:

(a)
(b)

(c)
(d)

Dated

 

Compensatory damages in the amount of $250,000.00;

Punitive and exemplary damages equal to ten times the compensatory
damages proven at trial;

Costs of this action;

Such other damages as may be proven at trial.

LL 3L R012
77

c aes Ad. fat Ben Hennsllon

 

 

stated above

pare Tangwall, individually Barry Donhellan in his capacities

 

 

Buscher et al. v. Tangwall et al. v. Yukon Title Company, Inc.
Answer, Counterclaim, Third Party Complaint

Page 6

Case 4:19-cv-00018-SLG Document3 Filed 05/31/19 Page 6 of 6
